DETAILED ACTION
Status of the Application
	Claims 1, 3-15, 17-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment of claims 1, 20 and cancellation of claims 2, 16 as submitted in a communication filed on 11/7/2022 is acknowledged. 
Applicant’s election with traverse of Group I, claims 1, 2, 16, directed in part to a variant of the monooxygenase of  SEQ ID NO: 1, and the election of the combination of a substitution at position 190 with a leucine and at position 559 with a lysine, as submitted in a communication filed on 11/7/2022 is acknowledged. 
Applicant’s traverse is on the grounds that Groups I-III require the technical feature of a monooxygenase mutant with at least one mutation at position 190 of the polypeptide of SEQ ID NO: 1.  Applicant states that this technical feature is not taught by GenBank accession number WP_110694042 and that amended claim 1 requires that all mutations involve the substitution of the amino acid at position 190.  Applicant further argues that the nucleic acid of Group II and the method of Group III also require this substitution at position 190.  
Applicant’s arguments have been fully considered but not deemed persuasive to withdraw the restriction requirement.  The Examiner acknowledges the amendments made to the claims. However, it is noted that the restriction requirement was made based on the claims as presented at the time the restriction requirement was issued.  GenBank accession number WP_110694042 clearly showed that the technical feature linking Groups I-III was known in the prior art.  As such, the technical feature linking Groups I-III did not make a contribution over the prior art and the inventions did not meet the requirement for unity of invention.  Moreover, even if the argument is made that the technical feature linking Groups I-III is a mutant having a substitution at the position corresponding to position 190 of the polypeptide of SEQ ID NO: 1, it is noted that Gomez-Escribano (GenBank accession number CQR60781, 5/21/2015)  discloses a monooxygenase that is a variant of the polypeptide of SEQ ID NO: 1 that comprises a substitution at the position corresponding to position 190 of the polypeptide of SEQ ID NO: 1.  See Claim Rejections under 35 USC § 101 and 35 USC § 102 (AIA ) for further discussion.   Therefore, even if one assumes that the technical feature linking Groups I-III is a monooxygenase mutant with at least one mutation at the position corresponding to position 190 of the polypeptide of SEQ ID NO: 1, the claimed inventions do not meet the requirement of unity of invention under PCT Rule 13.2. because that technical feature does not make a contribution over the prior art.   
Claims 3-15, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/7/2022.  Claim 1 is at issue and is being examined herein.

Priority
This is the US national application which entered the national stage from PCT/CN2018/113938 filed on 11/05/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/30/2021 and 10/17/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim recites in part a protein which is a monooxygenase mutant that comprises a leucine at the position corresponding to position 190 of the polypeptide of SEQ ID NO: 1 and a leucine at the position corresponding to position 559 of the polypeptide of SEQ ID NO: 1. It should be noted that the protein of claim 1 is not limited with regard to additional mutations with respect to the polypeptide of SEQ ID NO: 1. All that is required is that the protein claimed has the recited substitutions.  See Claim Rejections under 35 USC § 112(b) or Second Paragraph (pre-AIA ) below for claim interpretation.  Thus, a protein that comprises the recited substitutions as well as additional modifications is also encompassed by the claim. This judicial exception is not integrated into a practical application because claim 1 is directed to a naturally occurring protein as evidenced by Gomez-Escribano (GenBank accession number CQR60781, 5/21/2015) who discloses a Streptomyces leeuwenhoekii monooxygenase that comprises a leucine at the position corresponding to position 190 of the polypeptide of SEQ ID NO: 1 and a leucine at the position  corresponding to position 559 of the polypeptide of SEQ ID NO: 1.  See underlined/bold/italicized residues in the alignment below. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 fully encompasses a naturally-occurring protein. Please note that in the absence of any additional distinguishing feature not naturally found in a protein, the term “mutant is obtained by mutation of an amino acid sequence shown in SEQ ID NO: 1” is a product-by-process limitation which does not convey any structural and/or functional differences between a man-made and a naturally-occurring product.   As such, the claim encompasses subject matter which is not patent-eligible. 
A0A0F7VUW7_9ACTN
ID   A0A0F7VUW7_9ACTN        Unreviewed;       603 AA.
AC   A0A0F7VUW7;
DT   22-JUL-2015, integrated into UniProtKB/TrEMBL.
DT   22-JUL-2015, sequence version 1.
DT   02-DEC-2020, entry version 14.
DE   SubName: Full=Phenylacetone monooxygenase {ECO:0000313|EMBL:CQR60781.1};
GN   Name=sle_13190 {ECO:0000313|EMBL:CQR60781.1};
OS   Streptomyces leeuwenhoekii.
OC   Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;
OC   Streptomyces.
OX   NCBI_TaxID=1437453 {ECO:0000313|EMBL:CQR60781.1, ECO:0000313|Proteomes:UP000035016};
RN   [1] {ECO:0000313|EMBL:CQR60781.1, ECO:0000313|Proteomes:UP000035016}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=C34 (DSM 42122 / NRRL B-24963)
RC   {ECO:0000313|Proteomes:UP000035016};
RA   Gomez-Escribano P.J.;
RL   Submitted (FEB-2015) to the EMBL/GenBank/DDBJ databases.
CC   -!- SIMILARITY: Belongs to the FAD-binding monooxygenase family.
CC       {ECO:0000256|ARBA:ARBA00010139}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; LN831790; CQR60781.1; -; Genomic_DNA.
DR   KEGG; sle:sle_13190; -.
DR   Proteomes; UP000035016; Chromosome Chromosome.
DR   GO; GO:0050660; F:flavin adenine dinucleotide binding; IEA:InterPro.
DR   GO; GO:0004499; F:N,N-dimethylaniline monooxygenase activity; IEA:InterPro.
DR   GO; GO:0050661; F:NADP binding; IEA:InterPro.
DR   Gene3D; 3.50.50.60; -; 2.
DR   InterPro; IPR036188; FAD/NAD-bd_sf.
DR   InterPro; IPR020946; Flavin_mOase-like.
DR   Pfam; PF00743; FMO-like; 1.
DR   SUPFAM; SSF51905; SSF51905; 1.
PE   3: Inferred from homology;
KW   FAD {ECO:0000256|ARBA:ARBA00022827};
KW   Flavoprotein {ECO:0000256|ARBA:ARBA00022630};
KW   Monooxygenase {ECO:0000313|EMBL:CQR60781.1};
KW   Oxidoreductase {ECO:0000256|ARBA:ARBA00023002}.
SQ   SEQUENCE   603 AA;  67849 MW;  834A2692780C2835 CRC64;

  Query Match             45.2%;  Score 1477;  DB 287;  Length 603;
  Best Local Similarity   49.9%;  
  Matches  305;  Conservative   76;  Mismatches  202;  Indels   28;  Gaps   13;

Qy          2 TTSIDREALRRKYAEERDKRIRPDGNDQYIRLDHVDGWSHDPYMPITPREPKLDHVTFAF 61
              | :|| ||:| || :|||||       |: | |    :: |||     |||  | |  | 
Db         12 TLTIDLEAVREKYRQERDKR-SVGRTYQFARGD-FSRYARDPYTERQEREPLTDEVDVAV 69

Qy         62 IGGGFSGLVTAARLR-ESGVESVRIIDKAGDFGGVWYWNRYPGAMCDTAAMVYMPLLEET 120
              :| |  ||:| | || |:|:| :|:||:||| || |||||:||  ||  : :||||||| 
Db         70 VGAGIGGLLTGAHLRMETGLERIRLIDEAGDVGGTWYWNRFPGVRCDVESYIYMPLLEEI 129

Qy        121 GYMPTEKYAHGPEILEHCQRIGKHYDLYDDALFHTEVTDLVWQEHDQRWRISTNRGDHFT 180
              | :|||||: ||||  | |:|   |||| |||| | ||:| | |   || :||:||| | 
Db        130 GTIPTEKYSTGPEIFAHLQKIAHKYDLYRDALFQTAVTELRWDEAAGRWLVSTDRGDRFR 189

Qy        181 AQFVGMGTGPLHVAQLPGIPGIESFRGKSFHTSRWDYDYTGGDALGAPMDKLADKRVAVI 240
              |::| |  | :|  :|| :||:|:| | ||||||||:||||||: |  : || || | ||
Db        190 ARYVAMSIGLMHRPKLPKLPGLETFAGHSFHTSRWDFDYTGGDSTGG-LTKLKDKTVGVI 248

Qy        241 GTGATAVQCVPELAKYCRELYVVQRTPSAVDERGNHPIDEKWFAQIATPGWQKRWLDSFT 300
              |||:| ||  | ||::  :| : ||||:||| ||| |    | |    ||||:| :::| 
Db        249 GTGSTTVQLAPHLAEWAEQLVIFQRTPAAVDVRGNRPTPPDW-ADSLEPGWQQRRMENFH 307

Qy        301 AIWDGVLTDPSELAIEHEDLVQDGWTALGQRMRAAVGSVPIEQYSPENVQRAL--EEADD 358
              |:  ||  |        |||||| ||    :: ||:  :|      :  :|||  | || 
Db        308 ALTSGVPQD--------EDLVQDRWTQTTAKLAAAI--LPTGDTGGDPKERALAAERADF 357

Qy        359 EQMERIRARVDEIVTDPATAAQLKAWFRQMCKRPCFHDDYLPAFNRPNTHLVDTGGKGVE 418
               :|| :|||:| :|||||||| || ::|  |||||||| ||  |||||  |||| |:|||
Db        358 LKMEELRARIDSVVTDPATAAALKPYYRVYCKRPCFHDSYLQTFNRPNVTLVDTQGQGVE 417

Qy        419 RITENGVVVAGVEYEVDCIVYASGFEF-LGTGYTDRAGFDPTGRDGVKLSEHWAQGTRTL 477
              |:|  |||  | || |||:|:|:|:|      ||||||:|  ||||:|||| || | |||
Db        418 RLTRTGVVANGREYPVDCLVFATGYEHEFSVPYTDRAGYDIIGRDGLKLSEKWADGARTL 477

Qy        478 HGMHTYGFPNLFVLQLMQGAALGSNIPHNFVEAARVVAAIVDHVLSTGTSSVETTKEAEQ 537
              ||:   |||| |:|  :| |    || :   |  | :| ||  |   |   || ::  |:
Db        478 HGLQVNGFPNCFILSKIQ-AGRHVNIAYMLSEQTRHLAYIVKSVEERGHRVVEASEAGEK 536

Qy        538 AWVQLLLDHGRPLGN-----PECTPGYYNNEGKPAELKDRLNVGYPAGSAAFFRMMDHWL 592
               ||: :|   |   |       |||| ||||| |: |   ||  |  ||  |  ::  | 
Db        537 EWVEEIL---RLASNDIDFLENCTPGLYNNEGDPSSL-PLLNSSYGGGSVEFVNILRRWR 592

Qy        593 AAGSFDGLTFR 603
               ||   ||  |
Db        593 EAGDLAGLELR 603

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in the recitation of “…monooxygenase mutant, wherein an amino acid sequence of the monooxygenase mutant is obtained by mutation of an amino acid sequence shown in SEQ ID NO: 1, and the mutation is one of the following mutation site combination: a tyrosine in the 559-th site is mutated into a lysine and a proline in the 190-th site is mutated into a leucine, …..” for the following reasons.  The term “wherein an amino acid sequence of the monooxygenase mutant” implies that the mutant can have more than one amino acid sequence due to the recitation of “an”.  Therefore, as written, it appears that an amino acid sequence that results from mutations in SEQ ID NO: 1 is not required by the mutant because an amino acid sequence obtained from those mutations is just one species of the genus of sequences the mutant can have.   In addition, the term “mutation of an amino acid sequence shown in SEQ ID NO: 1” is unclear and confusing because one cannot determine if the mutation is in a fragment of the amino acid sequence of SEQ ID NO: 1 or if the mutation is in SEQ ID NO: 1 because the term “an amino acid sequence shown in SEQ ID NO: 1” can be interpreted as “a fragment shown in SEQ ID NO: 1”.   In addition, the recitation of “559-th” and “190-th” is meaningless in the absence of the amino acid sequence associated with those numerical positions.  For examination purposes, it will be assumed that the claim is directed to a variant of the monooxygenase of SEQ ID NO: 1, wherein said variant comprises substitutions at positions corresponding to positions 190 and 559 of the polypeptide of SEQ ID NO: 1,  wherein said variants can have monooxygenase activity,  wherein the amino acid at the position corresponding to position 190 of the polypeptide of SEQ ID NO: 1 is leucine.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claim 1 is directed in part to a genus of proteins having any structure, wherein said proteins comprise substitutions at positions corresponding to positions 190 and 559 of the polypeptide of SEQ ID NO: 1, wherein said proteins can have monooxygenase activity and wherein the amino acid at the position corresponding to position 190 of the polypeptide of SEQ ID NO: 1 is leucine.  Please note that a mutant of a monooxygenase is not necessarily required to have monooxygenase activity.  Therefore, the term “monooxygenase mutant” encompasses mutants that may or may not have monooxygenase activity. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
There is essentially no structural limitation with respect to the members of the genus of proteins claimed.  While the specification in the instant application discloses the structure of a limited number of species of the recited genus of proteins, it provides no clue as to the structural elements required in any monooxygenase, nor does it teach which structural elements of the monooxygenase of SEQ ID NO: 1 are required in any monooxygenase. No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptide of SEQ ID NO:  1 have monooxygenase activity.
The claim encompasses a large genus of proteins which are essentially structurally unrelated.  A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no recited structural feature which is representative of all the members of the genus of proteins recited in the claim. Furthermore, while one could argue that the few variant species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the proteins claimed. 
Due to the fact that the specification only discloses a limited number of species of the genus of proteins claimed, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a variant of the polypeptide that comprises all of SEQ ID NO: 1 except for two substitutions at positions corresponding to positions 190 and 559 of SEQ ID NO: 1, wherein said variant has monooxygenase activity, does not reasonably provide enablement for a variant of the polypeptide of SEQ ID NO: 1 having any structure, wherein said variant has substitutions at positions 190 and 559 of the polypeptide of SEQ ID NO: 1, wherein said variant may or may not have monooxygenase activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claim 1 broadly encompasses variants of the polypeptide of SEQ ID NO: 1 having any structure, wherein said variants have substitutions at positions 190 and 559 of the polypeptide of SEQ ID NO: 1, wherein said variants may or may not have monooxygenase activity. As explained above, a mutant of an enzyme does not necessarily have enzymatic activity. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), for claim interpretation.  The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structural elements within the polypeptide of SEQ ID NO: 1 that are required and those that can be modified to obtain variants that have monooxygenase activity, and the lack of information regarding how to use those variants that lack monooxygenase activity. In the instant case, the specification enables a variant of the polypeptide that comprises all of SEQ ID NO: 1 except for two substitutions at positions corresponding to positions 190 and 559 of SEQ ID NO: 1, wherein said variant has monooxygenase activity.
The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of the protein of SEQ ID NO: 1 and a limited number of substitutions, as a working example.  However, the specification fails to provide any clue as to the structural elements required in any monooxygenase, including those structural features in the polypeptide of SEQ ID NO: 1 that are required in any variant of the polypeptide of SEQ ID NO: 1 that has monooxygenase activity. No correlation between structure and function has been presented. There is no disclosure of how to use those structural variants of the polypeptide of SEQ ID NO: 1 that do not have monooxygenase activity.   
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of monooxygenases,  neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any variant of the polypeptide of SEQ ID NO: 1.  In addition, the art does not provide any teaching or guidance as to which changes can be made to the protein of  SEQ ID NO: 1 such that the resulting variant would display the desired functional characteristics, the general tolerance of monooxygenases to structural modifications and the extent of such tolerance.    
While the argument can be made that the structure of the proteins encompassed by the claim can be obtained by structural homology, the art clearly teaches that (i) there is a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology, and (ii) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable.  For example, Singh et al. (Current Protein and Peptide Science 19(1):5-15, 2018) disclose different protein engineering approaches and state that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility and conformational changes (page 11, left column, last paragraph).  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Singh et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in unpredictable enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide were known in the art, and enzymatic assays were also known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find variants of the polypeptide of SEQ ID NO: 1 that have monooxygenase activity, and determine a use for those variants of the polypeptide of SEQ ID NO: 1 that lack monooxygenase activity. 
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez-Escribano (GenBank accession number CQR60781, 5/21/2015). 
Claim 1 is directed in part to a variant of the polypeptide of SEQ ID NO: 1 that comprises two substitutions at positions corresponding to positions 190 and 559 of the polypeptide of SEQ ID NO: 1, wherein said variant has monooxygenase activity, and wherein the variant comprises a leucine at the positions corresponding to positions 190 and 559 of the polypeptide of SEQ ID NO: 1.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
Gomez-Escribano discloses a Streptomyces leeuwenhoekii monooxygenase that is a variant of the polypeptide that comprises a leucine at the positions corresponding to positions 190 and 559 of the polypeptide of SEQ ID NO: 1.   See underlined/bold/italicized residues in the alignment above under Claim Rejections - 35 USC § 101.  Therefore, the teachings of Gomez-Escribano anticipate the instant claim as written/interpreted.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Conclusion
No claim is in condition for allowance.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
November 17, 2022